Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 1 of 17 PageID #: 30781




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  BARBARA MEIER, et al.,                           §
                                                   §
        Plaintiffs,                                §
                                                   §
                                                   §        CIVIL ACTION NO. 4:18-CV-00615
  v.                                                        Judge Mazzant
                                                   §
  UHS OF DELAWARE, INC., et al.,                   §
                                                   §
        Defendants.                                §



                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiffs’ Motion to Strike Untimely and Inadequate Amended

 Designations of Experts by Hospital Defendants and Defendant Jamal Rafique, MD (Dkt. #727).

 Having considered the motion and the relevant pleadings, the Court finds that Plaintiffs’ motion

 should be granted in part and denied in part.

                                         BACKGROUND

        Under the operative Complaint, Plaintiffs allege violations of the Racketeer Influenced and

 Corrupt Organizations Act (“RICO”) against all Defendants (Dkt. #183 at pp. 55–56). Plaintiffs’

 RICO claim is their primary claim, and it is based on Plaintiffs’ allegations that Defendants

 “engaged in racketeering activities and conspired to fraudulently admit and detain patients in four

 hospitals” (Dkt. #183 ⁋ 4). Plaintiffs then allege as “counts in the alternative” violations of the

 Rehabilitation Act; violations of the Texas Deceptive Trade Practices Act (“DTPA”); violations

 of the Texas Health and Safety Code; violations of the Texas Mental Health Code; False
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 2 of 17 PageID #: 30782




 Imprisonment; Civil Conspiracy; Negligence; Gross Negligence; and violations of the Texas Civil

 Practice and Remedies Code (Dkt. #183 at pp. 90–111).1

          On April 6, 2021, Plaintiffs filed the present motion (Dkt. #727). On April 13, 2021, the

 Hospital Defendants filed a response (Dkt. #748). On the same day, Dr. Rafique also filed a

 response (Dkt. #749).

                                              LEGAL STANDARD

          Parties must make timely expert-witness disclosures within the deadlines set by the Court’s

 Scheduling Order. State Auto. Mut. Ins. Co. v. Freehold Mgmt., Inc., No. 3:16-CV-2255-L, 2019

 WL 143659, at *21 (N.D. Tex. Mar. 31, 2019) (citing FED. R. CIV. P. 26(a)(2)(D)). “A district

 court may grant a party leave to supplement an expert’s report after the deadline in the scheduling

 order has expired, but only if good cause is shown under Rule 16(b).” Id.

          The Court considers four factors when evaluating whether good cause exists: (1) the

 explanation for the failure to timely disclose; (2) the importance of the testimony; (3) potential

 prejudice in allowing the testimony; and (4) the availability of a continuance to cure such prejudice.

 See Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990).

                                                    ANALYSIS

          Plaintiffs ask the Court to strike the Amended Designation of Experts by the Hospital

 Defendants and Dr. Rafique.2 Plaintiffs specifically ask the Court: (1) “to strike the designation

 by the Hospital Defendants and Dr. Rafique of Dr. Schechter” and (2) “to strike the boilerplate




 1
   Though not causes of action, Plaintiffs also list Respondeat Superior and Exemplary Damages Cap Busting as
 “counts in the alternative.” E.g., Turner v. Upton Cty., 915 F.2d 133, 138 n.7 (5th Cir. 1990) (stating that respondeat
 superior itself is not a cause of action); Sulzer Carbomedics, Inc. v. Or. Cardio-Devices, Inc., 257 F.3d 449, 461 (5th
 Cir. 2001) (stating that a claim for punitive damages is not a separate cause of action).
 2
   The Amended Designation of Experts by Hospital Defendants is Dkt. #721, and the Amended Designation of Experts
 by Dr. Rafique is Dkt. #722.

                                                           2
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 3 of 17 PageID #: 30783




 designation by the Hospital Defendants of more than 100 witnesses associated with the Hospitals”

 (Dkt. #727, pp. 1–2). The Court will address each request in turn.

   I.    Dr. Schechter

         Regarding Dr. Schechter, Plaintiffs argue that “the witness was not properly disclosed, the

 amended designation is untimely, there is no good explanation for the failure to designate, the late

 designation demonstrates the lack of importance, the designation causes the Plaintiffs significant

 prejudice, and a continuance is not available to cure the disclosure deficiency” (Dkt. #727 at p. 1).

 Plaintiffs further allege that “the designation is incomplete because [Dr. Schechter] provides only

 general opinions and then specifically states that he has disagreements with Plaintiffs’ expert that

 he fails to specifically list” (Dkt. #727 at p. 1).

         The Hospital Defendants contend that the “supplemental expert disclosures from March

 23, 2021 comply with the obligations set forth under [Rule] 26(a)(2)(B) and (C), and Rule 26(e)”

 (Dkt. #748 at p. 1). Similarly, Dr. Rafique asserts that his “First Amended Expert Disclosures

 complies with the obligations set forth under [Rule] 26(a)(2)(B) and (C)” (Dkt. #749 at p. 1).

 According to the Hospital Defendants and Dr. Rafique (collectively, the “Defendants”), Dr.

 Schechter’s updated report is properly characterized as both a supplemental report and a rebuttal

 report. Further, the Defendants claim that, even if the updated report is untimely, the Rule 16

 factors support granting Defendants leave to supplement Dr. Schechter’s report.

             a. Sufficient Initial Disclosure

         Defendants claim that the Court’s threshold inquiry is whether Dr. Schechter’s updated

 report is properly classified as a supplemental report or a rebuttal report. However, Defendants

 seem to ignore Plaintiffs’ argument that the disclosure of Dr. Schechter was improper in itself.

 Bearing in mind that the classification of Dr. Schechter’s report is likely irrelevant if he was not



                                                       3
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 4 of 17 PageID #: 30784




 disclosed in accordance with the Federal Rules of Civil Procedure, the Court must address the

 disclosure issue before reaching a decision on the characterization of the updated report.

          Federal Rule of Civil Procedure 26(a)(2) requires a party to “disclose to the other parties

 the identity of any witness it may use at trial to present evidence under Federal Rule of Evidence

 702, 703, or 705.” FED. R .CIV. P. 26(a)(2)(A). “A party must make these disclosures at the times

 and in the sequence that the court orders[,]” but “[a]bsent a stipulation or court order, the

 disclosures must be made: (i) at least 90 days before the date set for trial or for the case to be ready

 for trial; or (ii) if the evidence is intended solely to contradict or rebut evidence on the same subject

 matter identified by another party under Rule 26(a)(2)(B) or (C), within thirty days after the other

 party’s disclosure.” FED. R. CIV. P. 26(a)(2)(D).

          On January 6, 2020, Dr. Sejal Mehta designated Dr. Schechter as a specially retained expert

 (Dkt. #456 at p. 1). Included within Dr. Mehta’s designation were the requirements laid out in

 Rule 26(a), and Dr. Mehta included Dr. Schechter’s initial report as Exhibit A to the disclosure

 (see Dkt. #456, Exhibit 1). Also on January 6, 2020, the Defendants cross-designated Dr.

 Schechter (see Dkt. #463 at p. 5; see also Dkt. #465 at p. 7). The Defendants incorporated Dr.

 Schechter’s report into their cross-designation (see Dkt. #463 at p. 5; see also Dkt. #465 at p. 7).

 Dr. Mehta has since settled with Plaintiffs and been dismissed from this lawsuit. Defendants then

 designated Dr. Schechter as a retained expert on March 23, 2021 (see Dkt. #721; see also Dkt.

 #722).

          The Court’s scheduling order in this case required Defendants to disclose expert testimony

 pursuant to Rule 26(a)(2) and Local Rule CV-26(b) no later than January 6, 2020 (Dkt. #297). As

 noted above, January 6, 2020 is both when Dr. Mehta designated Dr. Schechter and when




                                                    4
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 5 of 17 PageID #: 30785




 Defendants cross-designated him. Thus, both the original designation and the cross-designation

 were timely.

          Bearing in mind that “[t]he ‘basic purpose of [Rule 26 is to] prevent[] prejudice and

 surprise[,]’” Joe Hand Promotions, Inc. v. Chios, Inc., 544 Fed. App’x 444, 446 (5th Cir. 2013)

 (first quoting Reed v. Iowa Marine & Repair Corp., 16 F.3d 82, 85 (5th Cir. 1994); and then citing

 Fielden v. CSX Transp., Inc., 482 F.3d 866, 871 (6th Cir. 2007)) (alteration in original), the Court

 is persuaded that Defendants met the disclosure requirements. Plaintiffs anticipated the testimony

 of Dr. Schechter from the date of designation and cross-designation, January 6, 2020, through the

 time the Court granted and approved the Plaintiffs’ stipulation of dismissal as to Dr. Mehta on

 September 17, 2020. On March 23, 2021, Defendants re-designated Dr. Schechter and provided

 his updated report to Plaintiffs.

          The Court is convinced that the re-designation of Dr. Schechter was timely. As noted

 above, Defendants’ cross-designation was timely. As a practical matter, Plaintiffs received notice

 of Dr. Schechter’s identity and the propositions for which he would testify before the deadline in

 the Court’s scheduling order. As such, and with keeping the overarching goal of Rule 26(a) in

 mind, the Court finds Dr. Schechter’s re-designation is more apt to an extension of a timely cross-

 designation.3 This conclusion does not end the Court’s analysis into timeliness, however, because

 the scheduling order issued by the Court has no deadline for supplemental or rebuttal expert

 reports. Now, the Court must decide whether Dr. Schechter’s report can be classified as a

 supplemental report, a rebuttal report, both, or neither.




 3
  In their motion, Plaintiffs “re-urge the objection to the cross designations of other retained experts who provide no
 specific opinions about the defendants” (Dkt. #727 at p. 5). For the same reasons outlined in Dkt. #581, the Court
 again overrules Plaintiffs’ objections.

                                                           5
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 6 of 17 PageID #: 30786




            b. Classification of Updated Report

        Plaintiffs do not appear to offer argument on how the Court should classify Dr. Schechter’s

 updated report. Rather, Plaintiffs argue that the updated report is untimely because Defendants

 “now designate Dr. Schechter with numerous new opinions that were not contained in his initial

 report” (Dkt. #727 at p. 5). Defendants, on the other hand, contend that Dr. Schechter’s report can

 be properly classified as both a supplemental report and a rebuttal report.

        The “Federal Rules of Civil Procedure do not define what constitutes a supplemental expert

 report.” Charter Sch. Sols. v. GuideOne Mut. Ins. Co., No. EP-18-CV-61-KC, 2019 WL 5258055,

 at *2 (W.D. Tex. June 28, 2019). “Consequently, what constitutes a supplemental expert report is

 not a clear-cut issue and ‘the distinction likely depend[s] on the facts of the case.’” Gibson Brands,

 Inc. v. Armadillo Distrib. Enter., Inc., No. 4:19-cv-00358, 2020 WL 6581868, at *2 (E.D. Tex.

 Nov. 10, 2020) (quoting Charles v. Sanchez, No. EP-13-CV-00193-DCG, 2015 WL 808417, at *8

 (W.D. Tex. Feb. 24, 2015)).

        The facts of this case support a finding that Dr. Schechter’s updated report is supplemental

 to his initial report. Dr. Schechter provided an initial report, authored in December 2019, that was

 included with Dr. Mehta’s expert disclosures. The initial report was also incorporated by reference

 in Defendants’ cross-designation of Dr. Schechter. In accordance with the Court’s finding above

 that the re-designation of Dr. Schechter was an extension of the timely cross-designation, it

 necessarily follows that the initial report authored by Dr. Schechter remains intact.

        Plaintiffs’ argument that new opinions offered in Dr. Schechter’s updated report dictates

 Dr. Schechter’s designation, or his report, be deemed untimely is without merit, because courts

 have found that a supplemental report does “contain[] information . . . not expressed in the original

 report, or there would be no need to supplement.” Charter Sch. Sols., 2019 WL 5258055, at *2.



                                                   6
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 7 of 17 PageID #: 30787




 Further, the definition of “supplemental”—“[t]hat which is added to a thing or act to complete

 it”—detracts from the viability of Plaintiffs’ argument. Supplemental, BLACK’S LAW DICTIONARY

 (6th ed. 1990). Ultimately, “a supplemental report ‘adds to a previously-served report without

 going beyond the opinions expressed in the report and without using information available prior

 to the [supplement report’s deadline][,]’” Gibson Brands, 2020 WL 6581868, at *2 (quoting

 CEATS, Inc. v. TicketNetwork, Inc., No. 2:15-CV-01470-JRG-RSP, 2018 WL 453732, at *3 (E.D.

 Tex. Jan. 17, 2018)) (alteration in original), and such a supplemental report is a “revised expert

 report that is consistent with the core opinions expressed in the original expert report.” Gilbane

 Bldg. Co. v. Downers Grove Cmty. High Sch. Dist. No. 99, No. 02-C-2260, 2005 WL 838679, at

 *8 (N.D. Ill. Apr. 5, 2005).

         Dr. Rafique provided an updated report from Dr. Schechter on March 23, 2021.4

 According to Defendants, the initial report was supplemented by Dr. Schechter after more

 information became available throughout the course of discovery. Dr. Schechter’s updated report

 includes additional information relating to not only Defendants, but also to additional patients not

 before analyzed. After a thorough review of both the initial report and the updated report, the

 Court is persuaded that Dr. Schechter’s core opinions remained the same. In both reports, albeit

 lengthier in the updated report, Dr. Schechter took direct quotes from Dr. Blotcky’s report and

 offered his own opinions contradicting Dr. Blotcky’s assertions.5 The opinions in the reports

 remain consistent: Defendants “met medical necessity criteria for psychiatric inpatient

 hospitalization, and none [of the patients] had an inordinately long length of stay” (Dkt. #722,

 Exhibit 1 at p. 6). Though additional facts were provided and relied upon in reaching that opinion



 4
   The updated report was filed as an exhibit to Dr. Rafique’s First Amended Disclosure of Expert Testimony, wherein
 Dr. Rafique re-designated Dr. Schechter as a specially retained expert (see Dkt. #722).
 5
   Dr. Blotcky is Plaintiffs’ expert retained to testify as to the same subject matter as Dr. Schechter.

                                                         7
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 8 of 17 PageID #: 30788




 in the updated report, Plaintiffs still must still defend the same overarching opinion as they did

 when Dr. Schechter was designated the first time. Because the updated report furnished by Dr.

 Schechter merely added information and facts that became available following his authoring of his

 initial report, the updated report classifies as supplemental.

         In contrast to a supplemental report, Rule 26(a) does define a rebuttal report. Rebuttal

 reports are those written expert opinions “intended solely to contradict or rebut evidence on the

 same subject matter identified by another party.” FED. R. CIV. P. 26(a)(2)(D)(ii). “Rebuttal is a

 term of art, denoting evidence introduced by a Plaintiff to meet new facts brought out in his

 opponent’s case in chief.” Morgan v. Com. Union Assur. Companies, 606 F.2d 554, 555 (5th Cir.

 1979) (citations omitted). “This Court characterizes a rebuttal report as one that ‘explains, repels,

 counteracts, or disproves evidence of the adverse party’s initial report.’” Gibson Brands, 2020

 WL 6581868, at *2 (quoting CEATS, 2018 WL 453732, at *3).

         Dr. Schechter certainly contradicts specific opinions offered in Dr. Blotcky’s expert report.

 In fact, Dr. Schechter’s report quotes Dr. Blotcky’s opinions, and Dr. Schechter offers explanations

 as to the perceived deficiencies therein. Thus, the Court is persuaded that Dr. Schechter’s report

 is, at least in part, a rebuttal report.

             c. Timeliness of Report

         The Court has determined that Dr. Schechter’s updated report classifies as both

 supplemental and, at least in part, rebuttal. Regarding the rebuttal nature of Dr. Schechter’s report,

 “the disclosures must [have been] made . . . within 30 days after the other party’s disclosure.” FED.

 R .CIV. P. 26(a)(2)(D)(ii). No dispute appears to exist that Dr. Schechter’s updated report came

 more than thirty days after the disclosure of Dr. Blotcky’s report. Thus, the partial rebuttal report

 is untimely. However, due to the Court’s classification of Dr. Schechter’s updated report as also



                                                   8
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 9 of 17 PageID #: 30789




 supplemental, the untimeliness alone is not fatal to Defendants. For Dr. Schechter’s supplemental

 report to be timely, “[a]ny additions or changes” had to have been “disclosed by the time the party’s

 pretrial disclosures under Rule 26(a)(3) are due.” FED. R. CIV. P. 26(e).

          Rule 26(a)(3) provides that the time for pretrial disclosures is “at least 30 days before trial”

 “[u]nless the court orders otherwise.” FED. R. CIV. P. 26(a)(3)(B). Looking to the Court’s

 scheduling order, no express deadline exists regarding supplemental expert reports.6 However, the

 Court need not determine whether the supplemental report was timely or not because, in any event,

 good cause exists to allow Defendants leave to supplement.

          Rule 16(b)(4) allows a deadline to be “modified only for good cause and with the judge’s

 consent.” FED. R. CIV. P. 16(b)(4). “The Court considers four factors in evaluating good cause:

 (1) the explanation for the failure to timely disclose; (2) the importance of the testimony; (3)

 potential prejudice in allowing the testimony; and (4) the availability of a continuance to cure such

 prejudice.” Gibson Brands, 2020 WL 6581868, at *2 (citing Russell v. Wal-Mart Stores, No. 1:06-

 CV-408, 2007 WL 9725186, at *2 (E.D. Tex. June 7, 2007)).

                        i. Explanation for Failure to Timely Disclose

          Plaintiffs claim that “neither Rafique nor the Hospital Defendants can provide a good

 excuse for the massive delay in providing the designation and report of [Dr.] Schechter” (Dkt.

 #727 at p. 6).

          The Hospital Defendants respond that they “supplemented Dr. Schechter’s report on March

 23, 2021 . . . as soon as they were practically able based on global factors in this case[—]three of


 6
   The Court did order “Defendants’ disclosure of expert testimony pursuant to [Rule] 26(a)(2) and Local Rule CV-
 26(b)” be completed no later than January 6, 2020 (Dkt. #297). However, requiring a party to supplement an expert
 report by that date would oftentimes cause an absurd result: in many circumstances, a party would be required to
 supplement an expert report on the same day that they initially disclose the expert witness. Further, the deadline is far
 before discovery closed in this case. Lastly, supplemental disclosures are governed by Rule 26(e), which in turn cites
 to the pretrial disclosure deadlines in Rule 26(a)(3). The scheduling order only discusses the disclosures in Rule
 23(a)(2).

                                                            9
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 10 of 17 PageID #: 30790




 four Defendant physicians settled out of the case in June 2020, taking their experts—

 cross-designated by Defendants—with them” (Dkt. #748 at p. 6). Dr. Rafique responds similarly.

        The Court has already determined that the Defendants timely designated Dr. Schechter.

 However, the Court will still consider Defendants’ explanations regarding the delay in both re-

 designating Dr. Schechter and supplementing his report.

        A stipulation of dismissal was filed as to Dr. Mehta—the physician who initially designated

 Dr. Schechter—on September 17, 2020 (Dkt. #682). The same day, an order granting and

 approving the stipulation of dismissal was entered by the Court (Dkt. #683). “[A]s numerous

 federal courts have made clear, a voluntary dismissal without prejudice under Rule 41(a) leaves

 the situation as if the action had never been filed.” 9 Charles Alan Wright & Arthur R. Miller,

 Federal Practice and Procedure § 2367 (4th ed.) (collecting cases). Thus, when Dr. Mehta was

 dismissed from the present case, her designated expert witnesses—including Dr. Schechter—went

 with her.

        Defendants did not designate their own expert witness to testify as to the standard of care

 given by Defendants before the co-defendants settled. Defendants claim that they then spent

 several months attempting to contact the expert witnesses of the now-dismissed co-defendants in

 an effort to re-designate at least one of them. In December of 2020, three months after Dr. Mehta’s

 settlement and dismissal, Defendants were able to retain Dr. Schechter, who “agreed to promptly

 prepare an updated report” (Dkt. #748 at p. 7). Defendants then sent Dr. Schechter updated

 discovery materials “such that his report would include the new documentation and records that

 have been received since he authored his first report which was timely disclosed on January 6,

 2020” (Dkt. #749 at p. 6).




                                                 10
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 11 of 17 PageID #: 30791




        While “there is no shortage of monetary resources available to Defendants[,]” and “at no

 time did Defendants specifically indicate . . . that they intended to have [Dr.] Schechter provide

 any specific opinions on their behalf[,]” (Dkt. #727 at p. 7), the circumstances surrounding the

 dismissal of three co-defendants and the effect of those dismissals on Defendants’ expert witness

 list, in conjunction with the explanation offered as to the length of delay, supports a finding of

 good cause.

                    ii. Importance of Testimony

        Plaintiffs assert that “the evidence shows that testimony from [Dr.] Schechter or any

 retained psychiatrist would be unimportant to the Hospitals and Rafique” (Dkt. #727 at p. 7).

 Plaintiffs further argue that “[t]his lack of importance can be demonstrated by the lack of care or

 diligence in attempting to designate [Dr. Schechter] to testify as to each Plaintiff until 49 days

 prior to the trial date” and “[n]one of the defendants who now rely so heavily on [Dr.] Schechter

 can be said to be unfairly prejudiced by the lack of this important witness because they still have

 numerous psychiatric witness[es] who they can call to testify as to cumulative material, including

 Dr. Rafique and the other affiliated Psychiatrists who have been paid through the hospitals over

 the years” (Dkt. #727 at p. 7).

        Defendants contend that Dr. Schechter’s testimony is necessary because “Defendants

 planned to utilize the Defendant-psychiatrists (and their retained psychiatric experts) to opine as

 to the propriety of the admission, treatment, and discharge of Plaintiffs at Defendant Hospitals”

 (Dkt. #748 at p. 7). According to Defendants, “[w]ithout Dr. Schechter, Defendants will be unable

 to rebut the opinions and testimony of Plaintiffs’ psychiatric expert, Mark Blotcky, M.D., at trial”

 and “[i]n light of the foregoing, the importance of Dr. Schechter’s supplemental report weighs in

 favor of permitting any untimely filing” (Dkt. #748 at p. 8).



                                                 11
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 12 of 17 PageID #: 30792




        Dr. Schechter’s supplemental report includes information specific to the Defendants still

 remaining in the case. Further, Dr. Schechter’s supplemental report factors in evidence not

 previously incorporated into his analysis. The Court is not persuaded that the delay in designating

 Dr. Schechter renders his testimony unimportant. Further, although other psychiatrists do exist,

 both as a defendant and as employees of the Hospital Defendants, that could theoretically testify

 as to the standard of care given by Defendants, the testimony of those persons cannot reasonably

 be said to substitute for an unbiased third party’s opinion on the relevant care. The importance of

 the rebuttal testimony and lack of other available witnesses to opine on the same subject as Dr.

 Blotcky support this factor weighing heavily in favor of finding good cause.

                   iii. Potential Prejudice in Allowing Testimony

        Plaintiffs argue that “[t]he potential prejudice in allowing the testimony is massive”

 because “it will prolong the trial and take away from the Court’s already limited trial schedule[,]”

 and “Plaintiffs had a right to resolve their claims with the doctor who designated [Dr.] Schechter

 and rely upon the doctor’s dismissal in planning the trial” (Dkt. #727 at p. 8). According to

 Plaintiffs, “[i]f the Hospital Defendants and Rafique wanted to call [Dr.] Schechter and get his

 opinions, they should have at least done so within 30 days of the settlement and dismissal of Dr.

 Mehta” (Dkt. #727 at p. 8). Plaintiffs finally claim that they “are surprised by the filing and the

 timing of the filing, both of which the defendants cannot controvert are unfairly prejudicial to the

 Plaintiffs” (Dkt. #727 at p. 8)

        Defendants contend that, even if Plaintiffs’ are slightly prejudiced as a result of Dr.

 Schechter’s testimony, “Defendants’ disclosure was made three months before trial and before the

 discovery deadline[,]” and “Plaintiffs will not have to expend time and money to re-depose Dr.

 Schechter (who has not been deposed)” (Dkt. #748 at p. 8).



                                                 12
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 13 of 17 PageID #: 30793




            Dr. Schechter’s updated report did not become available until after the expert disclosure

 deadline passed.7 However, Dr. Schechter’s updated report did become available approximately

 forty-eight days before trial. Discovery is ongoing up to the date of trial in this case, and “[t]he

 subject matter of [Dr. Schechter’s] opinions is a relatively manageable topic to prepare for without

 abundant discovery.” Payne v. Brayton, No. 4:15-CV-00809, 2017 WL 194210, at *4 (E.D. Tex.

 Jan. 18, 2017). While Plaintiffs may have not anticipated the testimony of Dr. Schechter, they

 certainly anticipate examining Dr. Blotcky at trial. Further, Dr. Schechter offers overarching

 opinions on matters that have been relevant throughout the trial: the quality of care and propriety

 of the admission and retention of patients at Defendants’ hospitals. Additionally, until September

 17, 2020, Plaintiffs did anticipate the testimony of Dr. Schechter—thus, Dr. Schechter was only

 off Plaintiffs’ radar for approximately six months. While the March disclosure for a May trial

 setting is slightly prejudicial to Plaintiffs, “this is not a case of ‘one party ambushing the other with

 undisclosed expert opinions at trial,’ thereby gaining an unfair advantage.” Adams v. Medtronic,

 Inc., No. 4:19-CV-870-SDJ-KPJ, 2021 WL 949462, at *4 (E.D. Tex. March 12, 2021) (first

 quoting In re Complaint of C.F. Bean L.L.C, 841 F.3d 365, 373 (5th Cir. 2016); and then citing

 Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)). Of particular importance is that

 Plaintiffs will not need to seek another expert to deal with the opinions offered by Dr. Schechter—

 Dr. Blotcky has opined already regarding the same subject matter. The consistent nature of Dr.

 Schechter’s reports, the subject matter involved in the experts’ opinions, and the involvement of

 Dr. Blotcky counteract any slight prejudice resulting from the late-disclosed supplemental report

 of Dr. Schechter. As such, this factor weighs neither in favor of nor against a finding of good

 cause.



 7
     The Court assumes without deciding that the expert disclosure date in the scheduling order is the operative deadline.

                                                             13
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 14 of 17 PageID #: 30794




                   iv. Availability of Continuance

        Plaintiffs contend that no continuance is available to cure the prejudice resulting from Dr.

 Schechter’s testimony. Plaintiffs offer multiple arguments in support of their position, with the

 most relevant being the Court’s busy trial schedule.

        Defendants respond that “[n]o continuance is necessary to mitigate prejudice[,]” and

 “Plaintiffs could cure whatever theoretical prejudice they do suffer because Defendants offer to

 make Dr. Schechter available for deposition as soon as desired to discuss his opinions, during

 which Plaintiffs may explore any weaknesses in his opinions before the May [11], 2021 trial” (Dkt.

 #748 at pp. 9–10).

        The Court finds a continuance neither practical nor necessary. While the Fifth Circuit “has

 repeatedly emphasized that a continuance is the ‘preferred means of dealing with a party’s attempt

 to designate a witness out of time[,]” Campbell v. Keystone Aerial Surveys, Inc., 138 F.3d 996,

 1001 (5th Cir. 1998) (quoting Bradley v. U.S., 866 F.2d 120, 127 n .2 (5th Cir. 1989), the Court

 found no prejudice has resulted from Dr. Schechter’s lately-filed supplemental report or

 re-designation. Even assuming slight prejudice did exist, such prejudice could be cured “because

 Defendants offered to make [Dr. Schechter] available” for a deposition at Plaintiffs’ earliest

 request. Gibson Brands, 2020 WL 6581868, at *5. As such, this factor weighs in favor of a finding

 of good cause.

        After considering the relevant factors, the Court finds that Defendants demonstrated good

 cause to supplement Dr. Schechter’s initial report.

            d. General Opinions

        Plaintiffs argue that Dr. Schechter’s “designation is incomplete because he provides only

 general opinions and then specifically states that he has disagreements with Plaintiffs’ expert that



                                                 14
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 15 of 17 PageID #: 30795




 he fails to specifically list” (Dkt. #727 at p. 1). However, the Court is not convinced that Plaintiffs’

 argument is sufficient to strike Dr. Schechter as an expert.

         As noted above, the designation of Dr. Schechter was timely. Further, the Court found

 good cause exists to allow Defendants to supplement Dr. Schechter’s report. Regarding the

 specific qualms with Dr. Schechter’s opinions, the Court is persuaded that Plaintiffs’ arguments

 regarding “incomplete designations” goes to the weight, not the admissibility of Dr. Schechter’s

 report. As such, “[v]igorous cross-examination” and the “presentation of contrary evidence” are

 the proper mechanisms by which the challenge these opinions. See Daubert v. Merrell Dow

 Pharms., Inc., 509 U.S. 579, 596 (1993). Plaintiffs have the opportunity to cross-examine Dr.

 Schechter at trial or, if applicable, in a deposition, Plaintiffs may introduce evidence that

 strengthens their argument while contradicting Dr. Schechter’s ultimate conclusions, and Plaintiffs

 may argue that Dr. Schechter’s opinions were too broad to be reliable during closing arguments.

 See id. As such, “[v]igorous cross-examination” and the “presentation of contrary evidence” are

 the proper mechanisms by which the challenge these opinions. See id.

  II.    Boilerplate Designations

         Plaintiffs contend that approximately 100 witnesses associated with the Hospitals must be

 struck because the Hospital Defendants failed “to disclose a summary of the facts and opinions of

 [the witnesses’] expected testimony under Federal Rule of Civil Procedure 26(a)(2)[.]” According

 to Plaintiffs, the Hospital Defendants also failed “to provide an actual current phone number, a

 good address, and at times the names of the witness” (Dkt. #727 at p. 2). The Hospital Defendants

 do not address the boilerplate designations made regarding witnesses associated with the Hospitals.

         The Hospital Defendants designated numerous non-retained expert witnesses. Generally,

 the Hospital Defendants contend that “[t]he opinions of the listed health care providers are



                                                   15
Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 16 of 17 PageID #: 30796




 expected to be based on their care, treatment, and examination of the respective Plaintiffs, and

 their education, training and experience” (Dkt. #721 at p. 7). Additionally, “[i]f called to testify

 at the trial of this cause, each of these individuals is expected to address the care, treatment, and

 examination each rendered to the respective Plaintiffs, each one’s diagnosis of and prognosis for

 each in light of his or her medical conditions, including likely sequelae, and the facts and findings

 upon which such diagnosis and/or prognosis are based” (Dkt. #821 at p. 7). The Hospital

 Defendants then proceed to list hundreds of witnesses.

         Rule 26(a)(2) requires a party provide a disclosure regarding expert witnesses that states:

 “the subject matter on which the witness is expected to present evidence under Federal Rule of

 Evidence 702, 703, or 705; and . . . a summary of the facts and opinions to which the witness is

 expected to testify.” FED. R. CIV. P. 26(a)(2)(C). However, notwithstanding the general paragraph

 at the beginning of the list, the Hospital Defendants have offered no specificities comporting with

 the Rule 26(a)(2) requirements. The Hospital Defendants have not opined as to the opinions that

 Landry’s Seafood Inn & Oyster Bar – Galveston, Inc. and Brinker International d/b/a Chili’s Bar

 & Grill—or the employees, agents, representatives, independent contractors, and custodian(s)

 employed therein—will offer regarding Plaintiff Madison Hough’s care, treatment, and

 examination. The names and addresses of non-retained expert witnesses, without a summary of

 facts and opinions to which the specific witnesses are expected to testify, are insufficient to satisfy

 Rule 26(a)(2). As such, and without any argument as to the propriety of the designations from

 Hospital Defendants, the Court finds that the objected-to witness designations—specifically

 designations 5 through 122 on pages 11 to 31 of the Hospital Defendants’ First Amended

 Disclosure of Expert Testimony Pursuant to [Rule] 26(a)(2) and Local Rule CV-26(b) (Dkt.

 #721)—should be stricken.



                                                   16
    Case 4:18-cv-00615-ALM Document 760 Filed 04/21/21 Page 17 of 17 PageID #: 30797




                                            CONCLUSION

            It is therefore ORDERED that Plaintiffs’ Motion to Strike Untimely and Inadequate

     Amended Designations of Experts by Hospital Defendants and Defendant Jamal Rafique, MD

     (Dkt. #727) is hereby GRANTED in part and DENIED in part.
.
            It is further ORDERED that the Hospital Defendants’ designations 5 through 122 on pages

     11 to 31 of the Hospital Defendants’ First Amended Disclosure of Expert Testimony Pursuant to

     [Rule] 26(a)(2) and Local Rule CV-26(b) (Dkt. #721) are hereby stricken.


          SIGNED this 21st day of April, 2021.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                   17
